                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 LONNIE BRITTON,                     HONORABLE JEROME B. SIMANDLE

               Petitioner,
                                             Civil Action
          v.                              No. 17-3701 (JBS)

 GARY LANIGAN, et al.,
                                               OPINION
               Respondents.


SIMANDLE, District Judge:

I.   INTRODUCTION

     1.   Before the Court is Petitioner Lonnie Britton’s

(“Petitioner”) amended petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (D.E. 8 (“Amended Petition”).) The

Amended Petition presents “mixed claims,” which is a combination

of claims on which he seeks federal habeas relief, most of which

are unexhausted (meaning never fairly presented to the highest

state court) and one of which is exhausted. The principal issue

to be decided is procedural: How should this court exercise its

discretion in addressing this mixed petition consistent with the

total exhaustion requirement of 28 U.S.C. §§ 2254(b)(1), (b)(2),

& (c)? For the reasons stated herein, Petitioner shall be given

thirty days from the date that this Opinion is entered on the

docket to do one of the following:
             a.      File a motion to stay this proceeding in order

that he may exhaust his Unexhausted Claims (as defined below in

this Opinion) in state court. In that motion, Petitioner must

demonstrate all of the following: (i) that there is good cause

why the Court should stay, rather than dismiss, the mixed

Amended Petition, (ii) that the Amended Petition sets forth

potentially meritorious claims, and (iii) that he has not

engaged in intentionally dilatory tactics by failing to exhaust

the claims made in the Amended Petition; or

             b.      Submit a letter to this Court stating that he

wants to dismiss all of the Unexhausted Claims in the Amended

Petition and to proceed in this matter only on the Exhausted

Claim (as defined below in this Opinion).

        Petitioner’s failure to file a motion or submit a letter as

described above may result in dismissal of the Amended Petition

as a mixed petition.

II.     BACKGROUND

        2.   Petitioner is a state-sentenced inmate incarcerated at

South Woods State Prison. He originally submitted over five

hundred pages in a civil rights complaint that he wished to file

as a “protective petition.” The Court ordered the Clerk’s Office

to create a separate proceeding to consider his filing under §

2254.



                                      2 
 
     3.   On June 6, 2017, the Court administratively terminated

the petition for its use of the incorrect form. (D.E. 3.)

     4.   Petitioner then submitted the correct form (D.E. 4),

and on June 28, 2017 the Court reopened the matter for review.

     5.   As noted in this Court’s September 27, 2017 Opinion

(D.E. 5 at 4), Petitioner’s submissions initially appeared to

raise six grounds for habeas relief. The Court dismissed Grounds

One, Five, and Six with prejudice and allowed Petitioner thirty

days to provide more specific facts supporting Grounds Two,

Three, and Four. (D.E. 5 at 5-7.)

     6.   On October 16, 2017, Petitioner filed his Amended

Petition. (D.E. 8.)

     7.   On or about January 3, 2019, Petitioner filed a

Complaint for Declaratory Judgment against the Attorney General

of the State of New Jersey, the Warden of South Woods State

Prison, and Gary Lanigan. (D.E. 16.) Neither that filing nor its

largely incomprehensible claims relate to or alter in any way

the total exhaustion doctrine analysis or the results of that

analysis as set forth below in this Opinion.

     A.   The Amended Petition

     8.   Based on this Court’s review of the Amended Petition,

Ground One appears to allege that:

          a.   The trial court violated Petitioner’s due process

rights on August 13, 2014 “when issuing a summary order

                                 3 
 
predicated on mental health claims” (Docket Entry 8 at 7

(referred to as “Summary Order Claim”));

            b.   The trial court violated Petitioner’s

constitutional rights by “ordering [Petitioner] forcibly and

physically removed from the court ... without a clear and

present danger ... while expressing information ...” (Docket

Entry 8 at 7 (referred to as “Removal Claim”));

            c.   Petitioner was deprived of his constitutional

right to counsel when Eric Shenkus, Esquire withdrew as his

attorney (Id. (referred to as “Counsel Withdrawal Claim”)); and

            d.   Counsel Omar Aguilar, Esquire violated

Petitioner’s right to counsel by “display[ing] ‘gross

negligence’ [in] ... ignor[ing] [Petitioner’s] requests ... to

speak for myself and not to enter a plea or waive the reading of

the indictment.” (Id. (referred to as “Counsel Performance

Claim”).)

     9.     In response to Ground One, Respondents contend that:

there is nothing in the record even suggesting the events

Petitioner alleges; he provides no factual basis for his claim

and has not demonstrated any injury; and Petitioner’s current

incarceration is on the basis of his guilty plea and not on the

basis of any alleged restraint and removal. (D.E. 13 at 10-12.)

     10.    Ground Two alleges that Mr. Aguilar rendered

ineffective assistance of counsel (“IAC”) in various ways, in

                                  4 
 
violation of Petitioner’s Sixth Amendment rights. (D.E. 8 at 10-

13 (“referred to as “Aguilar-IAC Claim”).

        11.   In response, Respondents contend that the Counsel

Withdrawal Claim (Ground One) and Aguilar Claim (Ground Two) are

without merit because Petitioner provides no evidence to

demonstrate IAC. (D.E. 13 at 12.) Respondents also point out

that: Petitioner never sought post-conviction relief (“PCR”); he

never presented any IAC claim to any state court; and thus there

is no state court decision regarding IAC that was contrary to,

or an unreasonable application of, Strickland v. Washington, 466

U.S. 668 (1984). (D.E. 13 at 12-14.)

        12.   Ground Three of the Amended Petition appears to allege

that:

              a.   The trial court held a hearing pursuant to

Faretta v. California, 422 U.S. 806 (1975) in such a manner as

to subject Petitioner to duress and to restrict his right to

express his position (D.E. 8 at 15 (referred to as “Faretta

Claim”));

              b.   The trial court, in denying Petitioner’s motion

to proceed pro se, “erred by denying [Petitioner] the right to

conduct my own defense” (Id. at 15 (referred to as “Self-

Representation Claim”));




                                    5 
 
           c.     The trial court was “offensive [in its] exercise

of jurisdiction” over Petitioner (Id. (referred to as “Exercise

of Jurisdiction Claim”)); and

           d.     The arrest warrant against Petitioner “had many

defects,” the various particulars of which he alleges in Ground

Three (Id. (referred to as “Warrant Claim”)).

     13.    In response to Ground Three, Respondents contend

that: the record nowhere suggests that Petitioner was afraid or

under duress at the Faretta hearing; the trial judge’s denial of

Petitioner’s motion to proceed pro se was firmly supported by

the record; there is no discernible legal basis for the Exercise

of Jurisdiction Claim; and Petitioner’s decision to plead guilty

and to not challenge the warrant or indictment via interlocutory

appeal or PCR proceedings render his warrant challenge

meritless. (D.E. 13 at 14-16.)

III. DISCUSSION

     A.    Governing Law

     14.   Prisoners in state custody applying for a federal writ

of habeas corpus are required to first exhaust state judicial

remedies, either on direct appeal or through collateral

proceedings. To do so, prisoners must present the highest state

court available with a fair opportunity to rule on the merits of

each and every claim they seek to raise in federal court. See 28

U.S.C. § 2254(b)(1) and (c); O’Sullivan v. Boerckel, 526 U.S.

                                   6 
 
838 (1999); Rose v. Lundy, 455 U.S. 509, 515–16 (1982); Lambert

v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997), cert. denied,

532 U.S. 919 (2001); Ross v. Petsock, 868 F.2d 639 (3d Cir.

1989).

     15.   Exhaustion permits development of a complete factual

record in state court, to aid the federal courts in their

review. Rose, 455 U.S. at 519.

     16.   To these ends, the petitioner must first “fairly

present” each ground for federal habeas relief to the state

courts in a recognizable way, so that the federal court is not

required to “read beyond a petition or brief” to understand the

claim. Baldwin v. Reese, 541 U.S. 27, 32 (2004).

     17.   A petitioner generally bears the burden to prove all

facts establishing exhaustion. Lines v. Larkins, 208 F.3d 153,

159 (3d Cir. 2000); Toulson v. Beyer, 987 F.2d 984, 987 (3d Cir.

1993).

     18.   Moreover, the exhaustion doctrine is a “total”

exhaustion rule. That is, “a district court must dismiss habeas

petitions containing both unexhausted and exhausted claims.”

Lundy, 455 U.S. at 522, although the subsequent amendment at 28

U.S.C. § 2254(b)(2) gives the federal court discretion to

address and deny even unexhausted claims having no merit.

     19.   Federal district courts may not adjudicate mixed

petitions, i.e., petitions that contain both exhausted and

                                 7 
 
unexhausted claims. See Rhines v. Weber, 544 U.S. 269, 273

(2005). When faced with a petition that contains unexhausted

claims, a district court has four options (the “Mixed Petition

Options”)1:

     a.   Dismiss the petition as unexhausted -- The general

rule is that a federal district court must dismiss a federal

habeas petition containing any claim as to which state remedies

have not been exhausted. Rose, 455 U.S. at 522;

     b.   Stay a mixed petition to allow the petitioner to

exhaust in state court -- Where the timeliness of a habeas

corpus petition is at issue, a district court has the discretion

to stay a mixed habeas petition to allow complete exhaustion in

state court. Rhines, 544 U.S. at 277. “The Rhines Court

stressed, however, that stays should be permitted only when the

unexhausted claims are not ‘plainly meritless’ and there exists

‘good cause for the petitioner’s failure to exhaust his claims

first in state court.’” Williams v. Walsh, 411 F. App’x 459,

461 (3d Cir. 2011) (quoting Rhines, 544 U.S. 269). Normally, a

district court is directed to dismiss a mixed petition without

prejudice, Rhines, 544 U.S. at 274, but a stay and abeyance may

be appropriate when a dismissal without prejudice would cause a




1 See McLaughlin v. Shannon, 454 F. App’x 83, 86 (3d Cir. 2011);
Mahoney v. Bostel, 366 F. App’x 368, 371 (3d Cir. 2010);
Urcinoli v. Cathel, 546 F.3d 269, 276 (3d Cir. 2008).
                                8 
 
petitioner to run afoul of the habeas statute of limitations and

lose his opportunity to seek federal habeas review;

       c.    Allow petitioner to amend a mixed petition in order to

delete the unexhausted claim(s). See, e.g., Gould v. Ricci, No.

10-1399, 2011 WL 6756920, at *3 (D.N.J. Dec. 19, 2011); or

       d.    Deny unexhausted claims on the merits under 28 U.S.C.

§ 2254(b)(2). See Rhines, 544 U.S. at 277–78; Carrascosa v.

McGuire, 520 F.3d 249, 255 (3d Cir. 2008).

       20.   Because of the one-year limitations period for § 2254

habeas petitions2, dismissal of a timely-filed mixed petition may

forever bar a petitioner from returning to federal court.

“Staying a habeas petition pending exhaustion of state remedies

is a permissible and effective way to avoid barring from federal

court a petitioner who timely files a mixed petition.” Crews v.

Horn, 360 F.3d 146, 151 (3d Cir. 2004). Indeed, the Court of

Appeals for the Third Circuit has held that “when an outright

dismissal could jeopardize the timeliness of a collateral

attack, a stay is the only appropriate course of action.” Crews,

360 F.3d at 154.

       21.   The Supreme Court has somewhat limited the stay-and-

abeyance rule announced in Crews:

             [S]tay and abeyance should be available only
             in limited circumstances.... [S]tay and
             abeyance is only appropriate when the district

2   See 28 U.S.C. § 2254(d).
                                   9 
 
           court determines there was good cause for the
           petitioner’s failure to exhaust his claims
           first in state court. Moreover, even if a
           petitioner had good cause for that failure,
           the district court would abuse its discretion
           if it were to grant him a stay when his
           unexhausted claims are plainly meritless.

           ...

           On the other hand, it likely would be an abuse
           of discretion for a district court to deny a
           stay and to dismiss a mixed petition if the
           petitioner had good cause for his failure to
           exhaust,    his   unexhausted    claims    are
           potentially meritorious, and there is no
           indication that the petitioner engaged in
           intentionally dilatory litigation tactics. In
           such circumstances, the district court should
           stay,   rather   than   dismiss,   the   mixed
           petition.... For the same reason, if a
           petitioner presents a district court with a
           mixed petition and the court determines that
           stay and abeyance is inappropriate, the court
           should allow the petitioner to delete the
           unexhausted claims and to proceed with the
           exhausted claims if dismissal of the entire
           petition   would   unreasonably   impair   the
           petitioner’s right to obtain federal relief.

Rhines, 544 U.S. at 277–78 (citations omitted).

     22.   Even where a stay is appropriate, the district court’s

discretion in structuring the stay is limited by the timeliness

concerns reflected in § 2254 claims’ one-year statute of

limitations. “Thus, district courts should place reasonable time

limits on a petitioner’s trip to state court and back.” Id. at

278. See also Crews, 360 F.3d at 154 (“If a habeas petition is

stayed, the petitioner should be given a reasonable interval,

normally 30 days, to file his application for state post-

                                10 
 
conviction relief, and another reasonable interval after the

denial of that relief to return to federal court. If a

petitioner fails to meet either time-limit, the stay should be

vacated nunc pro tunc.”) (citations omitted).

     23.   It is appropriate for a federal habeas court to raise

sua sponte any concern that a petitioner has not exhausted his

state court remedies.3 See, e.g., Granberry, 481 U.S. at 133-34,

cited in Day v. McDonough, 547 U.S. 198, 214 (2006).

     B.    The Amended Petition Is A Mixed Petition, Containing
           Both Exhausted And Unexhausted Claims

     24.   In this case, it appears to the Court that Petitioner

has exhausted Ground Three’s Self-Representation Claim (“the

Exhausted Claim”). In November 2014, Petitioner asserted his

claim before the trial court in a motion to proceed pro se.

(D.E. 13-3.) On February 13, 2015, the Law Division of the

Superior Court of New Jersey denied that motion. (D.E. 13-6.) At

Petitioner’s August 2015 trial and April 22, 2016 sentencing,

Mr. Aguilar represented him. (See D.E. 13-9 at 1.) Petitioner

directly appealed the denial of his motion to proceed pro se,

and he also sought remand for reconsideration of aggravating and

mitigating factors. (D.E. 13-12 at 2-3.) On November 15, 2016,




3 The Court notes that Respondents have raised the defense of
non-exhaustion with respect to the Counsel Withdrawal Claim in
Ground One, the Aguilar Claim in Ground Two, and the Warrant
Claim in Ground Three. (D.E. 13 at 14 and 16.)
                                11 
 
the Appellate Division of the Superior Court of New Jersey

denied Petitioner’s appeal. (D.E. 13-13.) In his letter in lieu

of petition for certification to the New Jersey Supreme Court,

Petitioner “reli[ed] on the arguments advanced at the oral

presentation before the Appellate Division" (D.E. 13-14) --

i.e., Petitioner’s challenges to his sentence and to denial of

his motion to proceed pro se.

     25.   Conversely, it appears that Petitioner has never

presented the following claims to any state court: (a) Ground

One’s Summary Order Claim, Removal Claim, Counsel Withdrawal

Claim, and Counsel Performance Claim4; (b) Ground Two’s Aguilar-

IAC Claim; and (c) Ground Three’s Faretta Claim, Exercise of

Jurisdiction Claim, and Warrant Claim ((a), (b), and (c) are

collectively referred to as “the Unexhausted Claims”).

     26.   The Amended Petition is therefore a mixed petition.

     27.   The Court thus has before it the Mixed Petition

Options described supra.

     28.   In determining whether to stay, rather than dismiss,

an unexhausted habeas petition, a court must consider whether a

petitioner has demonstrated: (a) good cause (“Good Cause


4 The Court notes that Petitioner’s complaint to the Ethics
Committee of the New Jersey Supreme Court (D.E. 1-3 at 1-4) does
not constitute fair presentation of a claim (whether IAC or
otherwise) to the highest state court for purposes of the
exhaustion doctrine. See 28 U.S.C. § 2254(b)(1) and (c); Rose,
455 U.S. at 515–16; Lambert, 134 F.3d at 513.
                                12 
 
Factor”), (b) potentially meritorious claims (“Potential Merit

Factor”), and (c) absence of intentionally dilatory tactics

(“Absence of Delay Factor”). Tarselli v. Superintendent Greene

SCI, 726 F. App’x 869, 874-75 (3d Cir. 2018); Gamble v. Johnson,

No. 15-8358, 2019 WL 366558, at *1 (D.N.J. Jan. 30, 2019)

(citing Gerber v. Varano, No. 12-3214, 2013 WL 341470, at *3 (3d

Cir. Jan. 30, 2013) (citing Rhines, 544 U.S. at 277–78)).

     29.   The current record in this proceeding does not provide

enough information for the Court to evaluate these factors and

determine whether stay or dismissal is appropriate. The overall

lack of clarity in the Amended Petition further compounds this

matter’s complexity.

     30.   In light of the Amended Petition’s incomprehensible

and disjointed presentation of Petitioner’s claims, his

demonstrated interest in pursuing his claims, and the Court

being mindful of the one-year statute of limitation risks that

Petitioner could face if this mixed petition were dismissed now,

this Court will give him thirty days from the date that this

Opinion is entered on the docket to either:

           a.   File a motion to stay this proceeding in order to

promptly pursue his Unexhausted Claims in state court (in which

he must demonstrate each of: the Good Cause Factor (that is, the

reasons why these Unexhausted Claims were not previously pursued

in state court), the Potential Merit Factor (that is, the

                                13 
 
factual and legal basis demonstrating that each Unexhausted

Claim has potential merit), and the Absence of Delay Factor

(that is, not intentionally delayed presenting the Unexhausted

Claims)); or

              b.     Submit a letter to this Court stating that he

wants to dismiss all of his Unexhausted Claims and to proceed

before this Court only on the Exhausted Claim.

    IV. CONCLUSION

        31.   For the reasons set forth above, Petitioner will be

ordered to file either a motion or letter in accordance with the

provisions of this Opinion.

        32.   An appropriate order follows.




February 25, 2019                           s/ Jerome B. Simandle
Date                                       JEROME B. SIMANDLE
                                           U.S. District Judge




                                     14 
 
